On Petition for Rehearing.
[Decided June 18, 1910.]
Per Curiam.
In a petition for a rehearing, the appellant states that he has not been able to agree with the respondent *38as to what costs are taxable, or the amount of costs to be allowed and deducted from the verdict under the opinion of this court, and asks this court to determine that question. We are unable upon the record to ascertain the amount of the taxable costs. This question should be submitted to and determined by the trial court in accordance with our former opinion.